Title: To James Madison from Edmund Pendleton, 7 April 1787
From: Pendleton, Edmund
To: Madison, James


7 April 1787. Pendleton had noted on the cover of JM’s letter to him of 24 February 1787, “Answd. April 7th.” The list probably kept by Peter Force (DLC: Madison Miscellany) also indicates that Pendleton had written a two-page letter from Edmundsbury on this day. The summary reads: “The Eastern insurgents. The approaching Convention at Philadelphia. Elections in Virginia. The seizures on the Mississippi. Indian war expected on the Ohio. The impost plan for a revenue. The power to regulate trade. [A limited monarchy best calculated to produce the happiness of the people ⟨societies⟩.] Mr. Pendleton’s veiw of a limited monarchy and a republican form of Government.” (Square brackets indicate words crossed through; word within angle brackets was interlined, then crossed through.)
